DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 7, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0122635 A1) in view of Frei (US 2013/0109133 A1).
Regarding claims 1, 2, 6 and 10, Lee discloses a solar cell element comprising (1, see Figs. 1 and 4):
	a semiconductor substrate (110 [0037] [0038]) having a first surface (top surface) and a second surface (bottom surface) that is opposite to the first surface;
	 a passivation layer (191 [0044]) positioned on the second surface of the semiconductor substrate (110);
	a protective layer (192 and 193 will protect surface of passivation layer since it coats passivation layer) positioned on the passivation layer 
	an electrode (151, see Fig. 2) positioned on the protective layer (192 and 193 will protect surface of passivation layer since it coats passivation layer) and positioned in a state of being electrically connected to the semiconductor substrate, 
	wherein the electrode includes a linear electrode part (see Fig. 4, second electrode 151) that is positioned along a peripheral edge (see Fig. 4A, note that each 
	However, Lee does not disclose that the linear electrode part surrounds an entire region of the protective layer.
	Lee discloses that the mask shape (300) can be varied ([0091]). 
	Frei discloses that linear electrode parts (830) can be positioned on the sides of a back passivation layer (814) ([0051], see Fig. 8).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the mask so that when the mask is used to form the linear electrode parts of Lee the linear electrode parts are placed at the peripheral edges of the solar cell as disclosed by Frei because Lee discloses that the mask shape can be varied and as such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 7, Lee discloses all of the claim limitations as set forth above.

Regarding claim 11, modified Lee discloses all of the claim limitations as set forth above.
In addition, Lee discloses that the electrode covers an entire surface of the protective layer opposite to the passivation layer (see Fig. 3F, coats layers which comprise 190 and fills in holes formed by 300).
Regarding claim 12, modified Lee discloses all of the claim limitations as set forth above.
In addition, Lee discloses wherein the passivation layer includes a portion positioned along the outer peripheral portion and closer to the outer peripheral portion of the second surface than the linear electrode part, on the second surface (See Fig. 3D, bottom row, first figure).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726